Motion Granted and Abatement Order filed June 10, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00278-CR
                                    ____________

                    EX PARTE MARY FRANCES WHITE


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 75377-1

                             ABATEMENT ORDER

      Appellant timely appealed from the denial of her application for writ of habeas
corpus. See Tex. Code Crim. Proc. Ann. art. 11.072 § 8. On April 25, 2016, the trial
court clerk filed the clerk’s record, which contain a certification of appellant’s right
to appeal signed by appellant and her lawyer but not by the trial court. See Tex. R.
App. P. 25.2(a)(2), 34.5(a)(12). On April 27, 2016, this court notified the trial court
of the defect and requested the trial court to review the clerk’s record, correct the
certification of the defendant’s right of appeal, request the district clerk to prepare
and certify a supplemental clerk’s record containing the corrected certification, and
file the supplemental clerk’s record with this court within 30 days. See Tex. R. App.
P. 37.1; Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013) (when a
certification is defective, appellate clerk should notify trial clerk of defect and direct
him to file a corrected certification).

       The district clerk filed a supplemental clerk’s record on May 25, 2016.
However, that supplemental record does not contain the requested corrected
certification.

       Appellant filed a motion to abate this appeal and order the trial court to prepare
and file a corrected certification. See Tex. R. App. P. 37.1 (“If a proper . . .
certification of a criminal defendant’s right to appeal is not filed in the trial court
within 30 days of the date of the [appellate] clerk’s notice, the [appellate] clerk must
refer the matter to the appellate court, which will make an appropriate order under
this rule or Rule 34.5(c)(2).”). The motion is GRANTED.

       Accordingly, we abate the appeal and order the trial court to prepare and file
a corrected certification of appellant’s right to appeal with the district clerk. See Tex.
R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez, 420 S.W.3d at 806–07. We order the
district clerk to prepare, certify, and file a supplemental clerk’s record containing the
corrected certification by July 11, 2016.

                                    PER CURIAM




                                            2